958 F.2d 361
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Mark F. CLARK, Plaintiff, Appellant,v.Marion BLAISDELL, Defendant, Appellee.
No. 91-1819.
United States Court of Appeals,First Circuit.
March 13, 1992

Mark F. Clark on brief pro se.
Michael W. Macleod-Ball and Verrill & Dana on brief for appellee.
Before Breyer, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm the judgment of the district court essentially for the reasons stated in the order of dismissal by the magistrate judge, dated June 6, 1991.


2
Affirmed.